Citation Nr: 1524570	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-36 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for osteoarthritis of the right ankle, prior to November 12, 2010, and from February 1, 2011.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986, from August 1989 to January 1996, and from January 1996 to August 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Winston Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
Correspondence dated February 2013 and November 2013 and a June 13, 2013, VA treatment record, raise the issues of entitlement to service connection for knee disabilities due to service-connected osteoarthritis of the right ankle.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In correspondence dated February 2013 and November 2013, the Veteran reported that his ankle disability had worsened since his last VA examination in May 2011.  Accordingly, reexamination is warranted under 38 C.F.R. § 3.327 (2014).

The Veteran continues to receive treatment at Durham VA Medical Center for his right ankle disability.  However, the claims file only contains treatment records current through October 2013.  More recent records should be obtained on remand. 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit authorization and consent to release information to VA for any private healthcare provider who has treated his right ankle disability since April 2012.  Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the right ankle disability.  Inform the Veteran that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records from the Durham VA Medical Center, Durham, North Carolina, dated from October 2013 to the present.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination to determine the current severity of his right ankle disability.  The examiner must review the entire claims file, to include all electronic files.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

